DETAILED ACTION
Response to Arguments
Drawing objections have been withdrawn due to amendments by the Applicant.  Replacement drawings filed on February 18, 2021 have been entered.  
Applicant's arguments filed on February 18, 2021 have been fully considered, but they are not persuasive.  Applicant argues that the threaded portion 56 of Hohmann is not integrally connected with the smaller barrel portion 58 and the driven end portion 52 as claimed in claim 1.
Examiner respectfully disagrees with the Applicant’s assertion and considers the threaded portion 56 of Hohmann (US Patent 9758958B2) as integrally connected to the barrel portion 58 and the drill end 52.  It appears that the Applicant is referring to a wall nail where various portions are monolithically formed, however claim language is not limiting to portions being monolithic.    
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann (US Patent 9758958 B2).
Regarding Claim 1:
Hohmann teaches:
a rod body having a first end portion and a second end portion opposite to the first end portion; (A rod body with two end portions, 60 and 58, is shown in Figure 3.  “In the embodiment of FIGS. 3-8, the wall anchor 40 includes a dual-diameter barrel with a smaller diameter barrel or first shaft portion 58 toward the driven end portion 52 and a larger diameter barrel or second shaft portion 60 toward the driving end portion 54.” [col 3, line 52])
a nail head comprising a threaded rod and a drill, two ends of the threaded rod being integrally connected with the second end portion of the rod body and the drill respectively; (Figure 3 shows a threaded portion 56 with a drill end 52.  The threaded portion 56 is connected to the end portion 58 and drill end 52.)
a rotary head integrally formed on the first end portion of the rod body; (Driving end portion 54 formed on the end of portion 60 is shown in Figure 3.)
and a rubber cover covering peripheries of the rod body and the rotary head. (Figure 8 shows coating 86 covering the rod body (58, 60) and driving end 54.  “The wall anchor 40 includes a thermal coating 86 (FIG. 8) that is configured to provide a thermal break in the cavity 22.” [col 3, line 66] “The thermal coating is selected from thermoplastics, thermosets, natural fibers, rubbers, resins, asphalts, ethylene propylene diene monomers, and admixtures thereof and can be applied in layers.” [col 4, line 54])
wherein a protrusion is annularly provided on a periphery of a junction of the second end portion of the rod body and the threaded rod,  (Protrusion (seal 80) is shown in Figure 4.  However, seal 80 is located on the junction between portions 58 and 60 in lieu of between portion 58 and threaded section 56.)  
Hohmann teaches that seal 80 is used to prevent air and moisture penetration and is used to close the gap between portion 58 and the item being Hohmann teaches that the thermal coating provides corrosion protection to protect deterioration of the anchoring system.  Therefore, a seal 80 in the form of a neoprene gasket or a sealing washer is installed on the portion 58.  
The vertical location of this seal 80 (neoprene gasket or sealing washer) on portion 58 can be adjusted to suit depending on the items being pierced/joined. A person of ordinary skill in the art can choose from a finite number of predictable solutions (i.e. varying the vertical location of seal 80 along portion 58 depending on the items being joined in order to create a seal to prevent air and moisture penetration) to achieve a predictable result (i.e. seal creates an air and water tight connection) as taught by Hohmann.  The vertical location of seal 80 along portion 58 can be moved depending on the stack-up of items being joined and this is within the technical grasp of a person of ordinary skill in the art.  One of ordinary skill in the art could have pursued these solutions to achieve a predictable result of creating an air/water tight connection and corrosion prevention as taught by Hohmann.    
“As illustrated, a wall anchor 40 according to the present invention can also include a dual seal system to prevent air and moisture penetration through the cavity wall structure.  An internal seal 80 is located at the junction of the smaller and larger barrel portions 58, 60. The internal seal 80 can be a stabilizing neoprene fitting, a steel washer with a neoprene gasket, or a bonded sealing washer, such as a sealing washer having a backing …” [col 5, line 65]  “When fully driven into stud 17, the threaded portion 56 and smaller barrel portion 58 of wall anchor 40 pierce the sheetrock or wallboard 16 and air/vapor barrier 25, extending through an inner portion of anchor-receiving channel 48. As described above, these portions of the wall anchor 40 that contact the inner wythe can include a thermal coating to prevent thermal transmission between the inner wythe and the wall anchor. The internal seal 80 covers the insertion point of the smaller barrel portion 58 and the threaded portion 56 through the inner channel portion, precluding air and moisture penetration through the channel and maintaining the integrity of the air/vapor barrier 25 and also providing a barrier to heat transfer.” [col 6, line 7] “Additionally, the thermal coating can provide corrosion protection which protects against deterioration of the anchoring system over time.” [col 5, line 23]
and the rubber cover covers the protrusion. (Hohmann shows a wall anchor with thermal coating 86 in Figure 8.  The thermal coating is applied to the drive head, larger diameter barrel and the smaller diameter barrel to provide thermal isolation.  Hohmann also teaches that the thermal coating provides corrosion protection and protects deterioration of the anchor over time.  Hohmann also teaches that, alternatively, the entire anchor can be coated.  Therefore, a seal located on the smaller diameter barrel (on a periphery of a junction of the smaller diameter barrel and the threaded portion), will be covered by the thermal coating since the smaller diameter barrel is shown as being coated in Figure 8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rubber cover covering the Hohmann in order to provide thermal isolation and corrosion prevention of the anchor.  
“In the illustrated embodiment, the drive head 42, flange 64, larger barrel portion 60, and smaller barrel portion 58 include a thermal coating. As illustrated, portions of the anchor 40 can be uncoated (e.g., the threaded portion 56). Alternatively, the entire wall anchor 40 can be coated. The thermal coating is selected from thermoplastics, thermosets, natural fibers, rubbers, resins, asphalts, ethylene propylene diene monomers…” [col 4, line 49]

Regarding Claim 2:
Hohmann, as shown in the rejection above, discloses the limitations of claim 1.
Hohmann teaches:

wherein the rubber cover is made from Ethylene Propylene Diene Monomer (EPDM).  (“The thermal coating is selected from thermoplastics, thermosets, natural fibers, rubbers, resins, asphalts, ethylene propylene diene monomers, and admixtures thereof and can be applied in layers.” [col 4, line 54])

Regarding Claim 5:
Hohmann, as shown in the rejection above, discloses the limitations of claim 1.
Hohmann teaches:

wherein the drill is taper-shaped.  (Figure 15 shows a wall nail with taper-shaped drill end 252.  “The driven end portion 52 includes a threaded portion 56 (e.g., a self-drilling screw portion). The threaded portion 56 can be configured for attachment to a metal stud (FIGS. 3-14), a wooden stud (FIGS. 15-20), a concrete backup wall (FIGS. 15-20), or alternative backup wall constructions.” [col 3, line 44])

Regarding Claim 6:
Hohmann, as shown in the rejection above, discloses the limitations of claim 1.
Hohmann teaches:

wherein the drill is provided with at least one chip discharging groove. (Figure “A” below shows a drill with a chip-discharging groove.)


    PNG
    media_image1.png
    339
    279
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 3 of Hohmann (examiner amended)

Regarding Claim 7:
Hohmann, as shown in the rejection above, discloses the limitations of claim 1.
Hohmann teaches:

wherein the rotary head comprises a dish and a vertical plate; the dish has a bottom surface and a top surface opposite to the bottom surface; the first end portion of the rod body is integrally connected with the bottom surface of the dish; the vertical plate is integrally formed on the top surface of the dish vertically; an external radius of the dish is larger than an external radius of the rod body; the rubber cover covers the dish and the vertical plate. (As shown in Figure 3, rotary head (driving end portion 54) has a dish (flange 64) and a vertical plate (drive head 62).  The flange 64 has a top and bottom surface, where the bottom surface of the flange 64 is connected to the rod body (portion 60).  The external radius of the flange 64 is larger than portion 60 as can be seen from Figures 2 and 4. Rubber coating 80 covers the flange 64 and drive head 62 as shown in Figure 8.
“The elongate body includes a flange 64 at the junction of the drive head 62 and the barrel portion 60.” [col 3, line 59] 
“In the illustrated embodiment, the drive head 42, flange 64, larger barrel portion 60, and smaller barrel portion 58 include a thermal coating. As illustrated, portions of the anchor 40 can be uncoated (e.g., the threaded portion 56). Alternatively, the entire wall anchor 40 can be coated. The thermal coating is selected from thermoplastics, thermosets, natural fibers, rubbers, resins, asphalts, ethylene propylene diene monomers…” [col 4, line 49])
Regarding Claim 8:
Hohmann, as shown in the rejection above, discloses the limitations of claim 7.
Hohmann teaches:

wherein a through hole penetrates through the rubber cover and the vertical plate. (The vertical plate (drive head 62) has a through hole 68 as shown in Figure 3.  Rubber coating 80 has a through hole to accommodate hole 68 in the vertical plate (drive head 62). 
“The drive head 62 defines a receptor or aperture 68 for receiving the U-shaped rear leg portion 42 of the veneer tie 44.” [col 3, line 59] “An interior surface of the aperture 68 of the drive head 62 (i.e., the portion of the wall anchor 40 that contacts the veneer tie 44) is coated with a thermal coating to provide a thermal break in the cavity.” [col 4, line 39])
Regarding Claim 9:
Hohmann, as shown in the rejection above, discloses the limitations of claim 7.
Hohmann teaches:

wherein the rubber cover comprises a first covering portion, a second covering portion and a third covering portion, which are formed integrally; the first covering portion covers the rod body; the second covering portion covers the dish; the third covering portion covers the vertical plate; an external radius of the second covering portion is larger than an external radius of the first covering portion.  (Figure “B” below shows three portions of the rubber coating 80.  First portion covers the barrel sections 60 and 58.  Second portion covers the flange 64.  Third portion covers the vertical plate 


    PNG
    media_image2.png
    721
    464
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 8 of Hohmann (examiner amended) 

Regarding Claim 10:
Hohmann, as shown in the rejection above, discloses the limitations of claim 9.
Hohmann teaches:

wherein a through hole penetrates through the third covering portion and the vertical plate.  (Through hole 68 penetrates through the third covering portion and vertical plate (drive head 62) as shown in Figure “B” above.)
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677